DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-????????????????????????????? is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0170526 (Curry et al.).
Regarding claim 1, Curry et al. disclose a system, comprising: a disinfection apparatus comprising one or more germicidal light sources, wherein the disinfection apparatus is configured such that germicidal light generated from the one or more germicidal light sources is projected toward an individual (fig. 4, element 212, wherein ‘The methods and apparatus of the present invention can be used in emergency and military applications to decontaminate vehicles, clothed and unclothed persons, …’); and a storage medium comprising program instructions executable by a processor for determining one or more operating parameters of the disinfection apparatus based on information regarding an individual who is in the presence of the disinfection apparatus or who is scheduled to be in the presence of the disinfection apparatus (fig. 4, element 218, wherein ‘In another embodiment in which a pulsed lamp or lamp array is used, the 
Curry does not specifically disclose that the light projection area is at least approximately 1 foot from the disinfection apparatus and at least approximately 7 feet from a floor of an area in which the disinfection apparatus is arranged, nor does it disclose that the information regarding the individual is size.  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to project the light at least 1 foot out and 7 feet from the floor to encompass an area large enough for most people to comfortably occupy.  It would further have been obvious to control based on size of the individual so that the position of the treatment surfaces of the person can be determined and surfaces not to be treated, such as the head which is less likely to be properly protected, can be spared.
Regarding claim 2, Curry discloses the 
***********************************************************************************
Regarding claim 1, Belilos discloses a system, comprising: a disinfection apparatus comprising one or more germicidal light sources, wherein the disinfection apparatus is configured such that germicidal light generated from the one or more germicidal light sources is projected toward an individual (‘Ultra-violet lights are also placed in front of the doors to operating rooms to disinfect the persons entering the same.’ 1:8-10).
Belilos does not specifically disclose that the light projection area is at least approximately 1 foot from the disinfection apparatus and at least approximately 7 feet 
Belilos also does not disclose a storage medium comprising program instructions executable by a processor for determining one or more operating parameters of the disinfection apparatus based on size information regarding an individual who is in the presence of the disinfection apparatus or who is scheduled to be in the presence of the disinfection apparatus. It would further have been obvious to control based on size of the individual so that the position of the treatment surfaces of the person can be determined and surfaces not to be treated, such as the head which is less likely to be properly protected, can be spared.

***********************************************************************************
Double Patenting - Statutory
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Claim 5 is directed to the same invention as that of claim 7 of commonly assigned US 10,391,189.  Furthermore, claim 14 is directed to the same invention as that of claim 8 of commonly assigned US 10,391,189.  Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.
Double Patenting – Non-Statutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. US 10,391,189 (the ‘189 patent). The 
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. US 10,391,189 (the ‘189 patent).  The claims are identical and differ only in the differences of the parent claims.  Besides the patented claim referring to height rather than the more general size, the patented claim does not include the dimensions of the emission area.  However, it would have been obvious to a person having ordinary skill in the art at the time the application was filed to project the light at least 1 foot out and 7 feet from the floor to encompass an area large enough to ensure the individual is fully irradiated.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. US 10,391,189 (the ‘189 patent).  The claims are identical except for the differences in the parent claims, addressed above.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. US 10,391,189 (the ‘189 patent).  The claims are identical except for the differences in the parent claims, addressed above.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. US 10,391,189 (the ‘189 patent).  The claims are identical except for the differences in the parent claims, addressed above.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. US 10,391,189 (the ‘189 patent).  The claims are identical except for the differences in the parent claims, addressed above.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. US 10,391,189 (the ‘189 patent).  The claims are identical except for the differences in the parent claims, addressed above.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. US 10,391,189 (the ‘189 patent). The patented claim represents a species with control based on individual height, whereas the current claim represents a genus based on size information in general.  A species always anticipates a genus so the patented claim anticipates the current claim.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. US 10,391,189 (the ‘189 patent).  The claims are identical except for the difference in the parent claims.  The parent of the patented claim does not include the dimensions requirements on the light projection area.  However, it would have been obvious to a person having ordinary skill in the art at the time the application was filed to project the light at least 1 foot out and 7 feet from the floor to encompass an area large enough to ensure the individual is fully irradiated.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. US 10,391,189 (the ‘189 patent).  The claims are identical except for the differences in the parent claims, addressed above.
Allowable Subject Matter
Claims 15-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose a system comprising: a disinfection apparatus comprising one or more germicidal light sources; and 20a storage medium .
The closest prior arts of record are US 2004/0170526 (Curry et al.) and US 4,952,369 (Belilos).  Both disclose a system comprising: a disinfection apparatus comprising one or more germicidal light sources that are designed to irradiate an individual who is in the presence of the disinfection apparatus (Curry et al, fig. 4, element 212, wherein ‘The methods and apparatus of the present invention can be used in emergency and military applications to decontaminate vehicles, clothed and unclothed persons, …’ and Belilos ‘Ultra-violet lights are also placed in front of the doors to operating rooms to disinfect the persons entering the same.’ 1:8-10).  However, neither disclose determining a position of the disinfection apparatus in a room/area based on size information regarding the individual, and there is no obvious reason to modify them to do so.
Claims 2 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose the systems of claims 1 or 10 wherein he one or more operating parameters comprise a run time of the disinfection apparatus, a position of the disinfection apparatus within the area, an orientation of a component .
Claims 1 and 10 are rejected under USC 101 for non-statutory double patenting, but there is no obvious reason to modify the patented claims to control the operating parameters listed based on size.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881